Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 11-20 in the reply filed on 02/01/2022 is acknowledged.  The traversal is on the ground(s) that examiner may search and examine all claims, i.e. pending claims 1-20, due to the lack of any serious burden placed on the examiner to do such.  This is not found persuasive because the apparatus as claimed in group I are not limited by the method of its operation or the material worked upon by the apparatus but rather by its structure only. Search terms and search strategies used for search on an apparatus is not same as search strategies used for a process. Use of separate search strategies creates search and examination burden. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/01/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/115662 (hereinafter referred as “Graupner”), in view of AU 2007231797 (hereinafter referred as “Nove”), and US 2008/0031801 (hereinafter referred as “Lackner”).
Regarding claims 11 and 12, Graupner teaches a method of capturing atmospheric carbon dioxide for ocean sequestration, the method comprising the steps of: generating electric power via a wind turbine generator (302) located in a saltwater environment;, using the electric power generated via the wind turbine generator, to produce sodium hydroxide (through 
Graupner discloses that sodium hydroxide is produced from seawater or brine ([0012], claim 35). Graupner does not disclose desalinating salt water from the saltwater environment, using the electric power generated via the wind turbine generator, to produce brine; and processing the produced brine to produce sodium hydroxide.
Nove teaches a desalination plant comprising a floating structure adapted to be positioned in a body of seawater, a wind turbine mounted to the floating structure, and a desalination unit located at the floating structure and being operatively coupled to the wind turbine for driving the desalination unit which is adapted to produce desalinated water and brine from the body of seawater (abstract, P6/L4-16).
It would have been obvious to one of ordinary skill in the art to modify the method of Graupner to include a desalination unit to produce brine and desalinated water to utilize the energy produced by the wind turbine to generate desalinated water and brine as disclosed by Nove.
In fig. 3, Graupner discloses that the sequester 200 is provided in or near the tower 370 which supports the wind turbine. Therefore it is inherent that the air stream that passes through the sequester 200 is at least partially an air stream that is passing through the rotor of the wind turbine generator due to its proximity. 
Lackner teaches methods and systems for extracting, capturing, reducing, storing, sequestering, or disposing of carbon dioxide (CO.sub.2), particularly from the air (abstract). Lackner further discloses creating venturi flows that create that create suction on a set of filters 
It would have been obvious to one of ordinary skill in the art to modify the method of Graupner to create a flow of air through the rotor of the wind turbine such that air passes through the sequester in order to optimize capture of carbon dioxide.
Regarding claim 15, Graupner further teaches step of processing the brine comprises the steps of direct electrosynthesis of the sodium hydroxide solution and hydrochloric acid through electrodialysis (refer fig. 4).
Regarding claim 17, Nove discloses that the desalination includes reverse osmosis units (page 3/L16-21).
Regarding claim 18, Graupner further teaches step of processing the brine comprises electrosynthesizing the brine to form the sodium hydroxide solution and hydrochloric acid (fig. 2, fig. 3, [0039]).
Regarding claims 19-20, Graupner further teaches the step of reacting the emitted sodium hydroxide solution with atmospheric carbon dioxide to form sodium carbonate or sodium bicarbonate, and the steps of mixing the sodium carbonate or sodium bicarbonate into the saltwater environment, and sequestering the sodium carbonate or sodium bicarbonate into the saltwater environment (refer fig. 3).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Graupner, in view of Nove and Lackner as applied to claim 11 above, and further in view of ACS Sustainable Chem. Eng. 2017, 5, 11147−11162 (hereinafter referred as “Thiel”).
Regarding claim 13, It should be noted that claim 13 do not get the priority date of 09/22/2017 because the preceding applications lacks the disclosure of “the step of processing the brine comprises the steps of: purifying the brine to produce purified brine; increasing salt concentration of the purified brine to produce concentrated brine; and performing electrolysis on the concentrated brine to produce the sodium hydroxide solution, hydrogen gas, and chlorine gas”. 
Modified Graupner teaches limitations of claim 11 as set forth above. Modified Graupner does not disclose that the method comprises the step of processing the brine comprises the steps of: purifying the brine to produce purified brine; increasing salt concentration of the purified brine to produce concentrated brine; and performing electrolysis on the concentrated brine to produce the sodium hydroxide solution, hydrogen gas, and chlorine gas.
Theil teaches utilization of desalination brine for sodium hydroxide production (abstract), wherein the method comprises purifying the brine to produce purified brine, increasing salt concentration of the purified brine to produce concentrated brine, and performing electrolysis on the concentrated brine to produce sodium hydroxide, hydrogen and chlorine (refer fig. 3).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Applying a known technique to a known device (method, or product) . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Graupner, in view of Nove, Lackner and Theil as applied to claim 13 above, and further in view of US 2009/0115190 (hereinafter referred as “Devine”).
Regarding claim 14, modified Graupner teaches limitations of claim 13 as set forth above. In fig. 3, Graupner discloses that hydrogen and chlorine is produced during the process. Theil further discloses that chlorine gas purity and postprocessing depend on the process and intended use. Therefore, it would have been obvious to convert chlorine gas into a chlorine based chemical based on its intended use as disclosed by Theil.
Modified Graupner does not disclose the steps of compressing and storing the hydrogen gas.
Devine teaches methods for producing, shipping, distributing, and storing hydrogen. In one embodiment, a hydrogen production and storage system includes a plurality of wind turbines for generating electrical power; a power distribution control system for distributing, and converting the electrical power from the wind turbines, a water desalination and/or purification unit which receives and purifies seawater, and an electrolyzer unit that receive electrical power from the power distribution system and purified water from the desalination 
It would have been obvious to one of ordinary skill in the art to modify the method of modified Graupner to compress and store the hydrogen produced by the method to enable shipping and distribution as disclosed by Devine.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 16 is allowable over the cited prior arts. None of the cited prior arts teaches or suggests spraying the sodium hydroxide solution via a plurality of nozzles disposed on one or more blades of the wind turbine generator.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stolaroff et al, Environ. Sci. Technol. 2008, 42, 2728–2735 teaches CO2 capture from atmospheric air using NaOH spray.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777